Opinion by
Mr. Justice Elkin,
This case is on all fours with the preceding one, and is controlled by the same rules and .principles. The only difference between the two cases is the character of the real estate involved. It is therefore unnecessary to discuss the question raised by this appeal. For the reasons stated in the opinion filed in th'e former case, ante, p. 419, the decree entered by the court below must be reversed.
Decree reversed, bill reinstated and record remitted with directions to enter such decree as will protect the rights of the parties as indicated in the opinion filed in the preceding case. Costs to be paid by appellees.